—Judgment, Supreme Court, New York County (Richard *313Carruthers, J.), rendered February 24, 1993, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 7 to 21 years, to run concurrently with an unrelated previously imposed sentence of 81/3 years to life, unanimously affirmed.
Defendant’s motion to withdraw his plea of guilty was properly denied without a hearing. Defendant was given a reasonable opportunity to advance his claim that he felt "confused” at the plea proceeding and was "almost forced” by his attorney and his family into pleading guilty, but the record, which includes a careful allocution by the court, demonstrates that defendant’s plea was knowing, intelligent, and voluntary (see, People v Frederick, 45 NY2d 520, 524-525; People v Harris, 61 NY2d 9). That counsel may have encouraged defendant to accept a plea offer that very favorably involved no prison time in addition to what defendant was already serving for an unrelated crime, or discussed unspecified aspects of the case with defendant’s family against defendant’s instructions, hardly demonstrates coercion or warranted the assignment of new counsel (see, People v Franklin, 211 AD2d 453; People v Braun, 167 AD2d 164; see also, People v Byas, 211 AD2d 562; People v Brown, 177 AD2d 460, 461, Iv denied 79 NY2d 944; cf., People v Lewis, 46 NY2d 825).
The unpublished Decision and Order of this Court entered herein on October 3, 1995 is hereby recalled and vacated. Concur—Sullivan, J. P., Wallach, Rubin, Ross and Nardelli, JJ.